Exhibit 99.1 NEOTHETICS PROVIDES BUSINESS UPDATE AND REPORTS SECOND QUARTER 2016 FINANCIAL RESULTS SAN DIEGO, August 11, 2016 — Neothetics, Inc. (NASDAQ: NEOT) today provided a business update on its strategic and operational initiatives and reported financial results for the second quarter 2016. “We are pleased with the progress made during the quarter and remain confident in our efforts to pursue development with a modified formulation of our lead asset, LIPO-202,” said Martha J. Demski, Neothetics’ Operating Committee and Board Member. “We look forward to moving LIPO-202 into the clinic for two anatomical regions; submental and central abdominal. We believe the market for localized fat reduction is significant and untapped. The American Society of Dermatologic Surgeons’ (ASDS) 2016 survey highlighted 60% of U.S. consumers surveyed are considering an aesthetic procedure and 83% are concerned by excess fat. We believe LIPO-202 has the potential to address a significant unmet need in the U.S. aesthetic market.” In the second quarter of 2016, Neothetics engaged Therapeutics Inc., a leading dermatology development CRO, for the services of medical aesthetic and dermatology veteran Dan Piacquadio M.D., to lead the newly formed Development Committee.The Development Committee also includes members from the Neothetics’ management team and outside consultants with established track-records in aesthetic innovation, fat reducing injectable drugs, and lyophilized drug formulations.The Development Committee is responsible for general oversight and overall strategy for the LIPO-202 development plan activities including Chemistry, Manufacturing and Controls (CMC), clinical and regulatory.Dr. Piacquadio will report directly to the Operating Committee of the Board of Directors.The Operating Committee consists of Board Members: Martha J. Demski, Kim P. Kamdar, Ph.D., and Jeffrey M. Nugent, who together with management oversee the strategic direction and day-to-day operations of the company. Ms. Demski, Dr. Kamdar, and Mr. Nugent bring combined comprehensive leadership and experience in medical aesthetics, corporate turn-arounds, and mergers and acquisitions. Mr. Nugent, Neothetics’ Operating Committee and Board Member, said, “Dr. Piacquadio is recognized as an accomplished leader in medical aesthetic and dermatology innovation. The depth and breadth of his experience will enhance the rigor of our clinical research and development. We believe that we have the right team in place to further develop and maximize the value of LIPO-202.” “A measured, comprehensive process is the cornerstone of drug development and Neothetics’ commitment to disciplined drug development as well as the differentiated properties of their lead asset, LIPO-202, attracted me to this opportunity,” said Dr. Piacquadio. Page 1 of 6 Exhibit 99.1 Following comprehensive review and evaluation of the LIPO-202 program by the Development Committee, including a review of the timelines required to develop and manufacture the modified formulation of LIPO-202, Neothetics is updating its LIPO-202 program timelines. Neothetics plans to initiate a Phase 2 proof of concept study with a modified formulation of LIPO-202 in the fourth quarter of 2016 for the reduction of localized fat deposits under the chin (submental fat), which the company anticipates having top-line data from in the second quarter of 2017. This Phase 2 proof of concept study will be a randomized, double –blind, placebo –controlled dose ranging trial designed to assess the, safety , tolerability and efficacy of LIPO-202. The company also plans to initiate a Phase 2 trial with a modified formulation of LIPO-202 in the first quarter of 2017 for the reduction of central abdominal bulging which the company anticipates having top-line data from in the third quarter of 2017. This Phase 2 study will be a randomized, double –blind, placebo –controlled trial designed to assess the efficacy, safety and tolerability of LIPO-202. Based on its current development plans, the company expects its cash and investments to fund each of the studies and its operations into the fourth quarter 2017. Additional Second Quarter 2016 Highlights · The United States Patent and Trademark Office (USPTO) recently issued Neothetics U.S. Pat. No. 9,370,498. This particular patent is directed to injectable formulations and methods of treating regional fat deposits using LIPO-202. The company’s patent portfolio now includes five issued patents, two patent applications that have been allowed by the USPTO, and several additional patent applications that are pending, all in the United States, as well as granted and pending foreign counterparts of such U.S patents and pending applications directed to LIPO-202. Second Quarter and Six Months Ended June 30, 2016 Financial Results Research and development expenses for the second quarter of 2016 were $1.4 million, compared to $7.5 million for the same quarter in 2015. Research and development expenses for the six months ended June 30, 2016 were $4.7 million, compared to $12.2 million for the same period in 2015.The decrease in research and development expenses year over year primarily reflects the completion of Phase 3 LIPO-202 AbCONTOUR1 and AbCONTOUR2 clinical trials and reduction in various research and development expenses. General and administrative expenses for the second quarter of 2016 were $1.1 million, compared to $1.7 million for the same quarter in 2015. Total general and administrative expenses for the six months ended June 30, 2016 were $3.6 million, compared to $3.7 million for the same period in 2015.The decrease in general and administrative expenses year over year is primarily attributable to reduction in headcount and various costs.
